Citation Nr: 0100484	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1972.  

The veteran was first denied service connection for PTSD by 
an August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board construes this as a denial of 
service connection for an acquired psychiatric disorder to 
include PTSD.  The RO in October 1998 again denied service 
connection for a psychiatric disorder.  The appeal arises 
from the November 1999 rating decision denying service 
connection for PTSD. 

The Board notes that the veteran's local representative by an 
October 1999 submission purported to withdraw the veteran's 
perfected appeal of his claim for service connection a 
psychiatric disorder.  However, the veteran did not sign that 
request to withdraw the appeal.  To the contrary, the 
veteran's representative at the Board in a December 2000 
Informal Hearing Presentation emphasized that the withdrawal 
of that appeal was improper, and that there was no indication 
that the veteran himself wished to withdraw that appeal.  
Because 38 C.F.R. § 20.204 (2000) requires that a withdrawal 
of a substantive appeal be supported by a signed request by 
the veteran himself where the substantive appeal was signed 
by the veteran himself, as was the case here with the August 
1999 substantive appeal, the October 1999 withdrawal of the 
veteran's August 1999 substantive appeal as to the claim for 
service connection a psychiatric disorder is invalid.  That 
claim therefore is properly on appeal before the Board.



FINDING OF FACT

Evidence received since the last decision by the RO in August 
1998 is new and so significant that it must be considered in 
order to fairly decide the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
PTSD on the merits.


CONCLUSION OF LAW

New and material evidence has been received since the RO 
decision in August 1998 denying service connection for an 
acquired psychiatric disorder to include PTSD; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The rating action of August 1998, which the Board has 
construed as being inclusive of denial of service connection 
for an acquired psychiatric disorder including PTSD, became 
final in the absence of a timely notice of disagreement.  The 
subsequent claim, delineated by the veteran's representative 
at the RO as aggravation in service of a preexisting 
psychiatric condition, and adjudicated by the RO as such in 
an October 1998 rating action, is considered not to be a 
valid issue by the Board and not to be a claim which serves 
the veteran's best interests.  The Board bases this on the 
absence of any evidence whatsoever of a pre-service chronic 
acquired psychiatric disorder in this case.  This will be 
further addressed in the remand portion of this decision.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(2000).  If the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1998); 
Cohen v. Brown, 10 Vet. App 128 (1997).

Upon the veteran's pre-induction examination in March 1970, 
the veteran was assessed as psychiatrically normal.  

The claims folder contains a January 1971 letter from R. 
Burbridge, M.D., a private physician, informing that the 
veteran was examined earlier that month for symptoms of 
irritability, jitteriness, insomnia, and anorexia.  The 
physician noted that the veteran had been using drugs from 
July 1970 until approximately the middle of January 1971.  
The physician noted that the veteran did not appear to have 
any signs of psychosis.  The examiner diagnosed a personality 
disorder.  

The claims folder contains a January 1971 letter from C. R. 
Leone, M.D., a private physician.  The physician reported 
that upon examination that month, the veteran was "extremely 
shaky, nervous, and with hypertensive symptoms."  The 
physician noted that the veteran had used drugs but had been 
off them for approximately one-and-one-half months prior to 
the examination.  The examiner attributed the veteran's 
current psychophysiologic state to the effects of drug 
withdrawal.  The physician concluded that the veteran was in 
need of psychiatric treatment.  

Service medical records show that the veteran was treated for 
feelings of depression and anxiety in the first month of 
service, in February 1971.  It was noted that the veteran had 
been using drugs, but had ceased in the month prior to 
service.  The examiner indicated that the veteran was having 
a post drug abuse reaction and prescribed Valium.  

In service in March 1971 the veteran was diagnosed as having 
a personality disorder with a history of drug abuse.  It was 
noted that the veteran had been treated by a psychiatrist 
prior to service to aid in ceasing drug use.  The personality 
disorder was described as being manifest by low stress and 
frustration tolerance, impulsiveness, nightmares, recurrent 
perceptual distortion from drug abuse, confused thinking, and 
inability to concentrate.  

The veteran was treated in service in April 1971 for 
complaints of stomach cramps and nerves.  Upon examination, 
the veteran was nervous, and his abdomen was without specific 
findings.  No diagnosis was recorded.  Gelusil was 
prescribed.  

Service personnel records show that the veteran served in 
Vietnam from July 1971 to April 1972, and while there his 
principal duties were construction utilities worker and 
carpenter.  

Private treatment records added to the claims folder in July 
1998 include a record of outpatient treatment in April 1998 
for symptoms of depression.  The examiner diagnosed, in 
pertinent part, depression, and "resting tremor secondary to 
anxiety/depression [rule out] PTSD."  

In a July 1998 submission in support of his claim, regarding 
stressors in service in Vietnam, the veteran reported that he 
experienced incoming rounds at an Air Base in Da Nang from 
April 11 to April 12, 1972; that he experienced sniper fire 
on wrecker truck runs between "Dun Yun and De Lot" (sic) 
from June 1971 to September 1971; and that he witnessed a 
dead Viet Cong killed overnight and discarded in the jungle.  

Prior to the November 1999 RO decision currently appealed, 
the veteran was last denied service connection for PTSD by an 
August 1998 RO decision.  That decision became final as to 
the claim for service connection for PTSD due to the 
veteran's failure to timely submit a notice of disagreement 
with that decision.  The August 1998 denial of service 
connection PTSD was based on the absence of a confirmed 
diagnosis of PTSD, and the absence of evidence adequate to 
establish that a stressful experienced occurred in service. 

Evidence submitted subsequent to the August 1998 decision 
includes a service property certificate issued to the veteran 
in December 1971 for a Viet Cong knife, which, according to 
the certificate, was acquired by the veteran in the course of 
a fire fight with an enemy force. This evidence is new and so 
significant that it must be considered together with all the 
evidence of record for a fair determination of the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD on the merits.  Accordingly, the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD is reopened.  38 C.F.R. § 3.156 (a).

The reopened claim for service connection for an acquired 
psychiatric disorder to include PTSD is the subject of 
remand, below.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder to include PTSD is reopened, and to this extent the 
appeal is granted.


REMAND

The Board notes that in August 1999 the veteran requested a 
hearing before a hearing officer at the RO.  The RO hearing 
scheduled for a date in October 1999 was thereafter 
considered to have been canceled by the veteran's 
representative at the RO because that representative had 
withdrawn the appeal involving so-called aggravation in 
service of a pre-service psychiatric disorder.  Considering 
the fact that the veteran's representative at the Board 
protested withdrawal of an issue involving service connection 
for an acquired psychiatric disorder other than PTSD, and 
because the undersigned Veterans Law Judge has construed the 
appeal to be in its current posture, the veteran must again 
be accorded a hearing before an RO hearing officer.  

The Board notes that the veteran's representative and the RO 
construed part of the current claim as one of entitlement to 
service connection for a psychiatric disorder based on 
inservice aggravation of a psychiatric disorder which existed 
prior to service.  However, the claims folder contains no 
assessment or diagnosis of a chronic acquired psychiatric 
disorder (as opposed to a personality disorder or drug 
dependence) prior to service.  Pursuant to 38 C.F.R. 
§ 3.303(c) a personality disorder may not be the subject of 
service connection, and pursuant to 38 C.F.R. § 3.301, drug 
abuse is in the nature of willful misconduct for which 
service connection also may not be granted.  The veteran's 
pre-induction examination in March 1970 did not contain a 
diagnosis of an acquired psychiatric disorder.  Accordingly, 
the appealed claim has been styled as presented in the Issues 
portion of this decision, supra.  The issue is one of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.

In an April 1998 private outpatient treatment record, it was 
noted that the veteran was being evaluated at the VA for 
PTSD.  However, the claims folder contains no record of VA 
medical evaluation or treatment.  VBA Letter 20-99-60 (August 
30, 1999) directs that VA medical records be obtained in all 
cases.  In McCormick v. Gober, 14 Vet App 39 (2000), the 
Court held that VBA Letter 20-99-60 was a binding and 
substantive rule.  Accordingly, all such VA clinical records 
of treatment and evaluation must be obtained prior to 
adjudication of the veteran's claim for service connection 
for an acquired psychiatric disorder to include PTSD.

Because it is possible that a VA examination and medical 
opinion may assist the veteran in substantiating his claim, 
remand is required for such an examination.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

Regarding PTSD, as noted in the body of this decision, supra, 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2000); 
Cohen v. Brown, 10 Vet. App 128 (1997).  The veteran has 
reported stressors including experiencing incoming rounds at 
an Air Base in Da Nang from April 11 to 12, 1972; 
experiencing sniper fire on wrecker truck runs between "Dun 
Yun and De Lot" (sic) from June 1971 to September 1971; and 
witnessing a Viet Cong killed overnight and discarded in the 
jungle.  The veteran has provided no verification of any of 
these claimed stressors.  The first of these three stressors 
is potentially verifiable.  Accordingly, such development 
must be undertaken.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

The veteran has provided a service property certificate 
issued to him in December 1971 for a Viet Cong knife, which, 
according to the certificate, was acquired by the veteran in 
the course of a fire fight with an enemy force.  This 
certificate itself may serve as verification that the veteran 
experienced a fire fight in service in Vietnam, which may 
have been a stressful event.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the appellant and request that he submit 
any available evidence of alleged 
stressors, including combat, he 
experienced in service, to include a 
written statement which sets forth the 
specific dates of events, locations, his 
unit assignment (down to the company 
level) and the names and units of any 
other servicemen involved.  He should be 
informed that such evidence may include 
any photographs or other documentation 
that might serve to verify alleged 
stressors, including combat.  He should 
be advised that information is vitally 
necessary to obtain supportive evidence 
of stressful events and that the 
information about stressors must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be informed of the 
probative value of any lay statements 
from persons with knowledge of the 
alleged stressful events.  The RO should 
attempt to assist the veteran in 
obtaining such statements. 

2.  Next, the RO should contact the 
Director of National Archives and Records 
Administration (NARA) and request morning 
reports related to the veteran's unit of 
assignment or any other information 
regarding activities of his unit or squad 
during the time frames of his claimed 
stressor experiences.  These should also 
be associated with the claims file. 

3.  Thereafter, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly the United States Army and 
Joint Services Environmental Support 
Group (ESG)), located at 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197.  USASCRUR should be requested to 
provide any available information which 
might corroborate the veteran's alleged 
stressors, as noted within this remand 
and in any statements by the veteran.  
The USASCRUR should be provided copies 
of the veteran's service personnel 
records, any morning reports obtained, a 
copy of the property certificate for the 
Viet Cong knife, and any other evidence 
and information that may assist it in 
its research.  The USASCRUR response 
obtained should be associated with the 
claims file. 

4.  The RO should obtain VA outpatient 
treatment records for treatment of PTSD 
or any other psychiatric disorder, as 
alluded to in the private clinical 
record of April 1998 contained within 
the claims folder.  The veteran should 
be contacted for additional information 
regarding dates and facilities for such 
treatment.  Any records obtained should 
be associated with the claims folder.  

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature of any existing 
psychiatric disorder.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should state whether the veteran 
currently has a chronic acquired 
psychiatric disorder, as distinguished 
from a personality disorder, and if so, 
whether it is at least as likely as not 
that the acquired psychiatric disorder, 
including PTSD if present, developed 
during service or is otherwise related to 
service.  If PTSD is diagnosed, the 
examiner must state in the examination 
report whether such diagnosis is based on 
a verified inservice stressor and then 
identify that stressor.  In this regard, 
the RO should advise the psychiatrist as 
to which stressors have been verified.  

6.  The veteran should be afforded a 
hearing before a hearing officer at the 
RO on the appealed claim, and a 
transcript of this hearing should be 
associated with the claims folder.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. 

8. Thereafter, the RO should readjudicate 
the remanded issue.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to procure clarifying 
data and to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



